 


114 HR 1044 IH: To amend the Clean Air Act to modify the application of certain provisions regarding the inclusion of entire metropolitan statistical areas within nonattainment areas, and for other purposes.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1044 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2015 
Mr. Mulvaney introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to modify the application of certain provisions regarding the inclusion of entire metropolitan statistical areas within nonattainment areas, and for other purposes. 
 
 
1.Metropolitan statistical areas included in nonattainment areasSection 107(d)(4)(A) of the Clean Air Act (42 U.S.C. 7407(d)(4)(A)) is amended— (1)by striking clause (v); and
(2)by amending clause (iv) to read as follows:  (iv)Within 60 days after the enactment of this sentence, the Administrator shall require each State to revise the boundaries of all nonattainment areas that included entire metropolitan statistical areas or consolidated metropolitan statistical areas pursuant to this clause as in effect before the enactment of this sentence. Such revision shall exclude from the nonattainment area all counties within each metropolitan statistical area or consolidated metropolitan statistical area that are not in violation of the national ambient air quality standard concerned (as determined by air quality monitoring and not by computer modeling).. 
 
